DETAILED ACTION
Applicant: STELLARI, Franco & SONG, PeiLin
Assignee: International Business Machines Corporation
Attorney: Nathaniel T. Wallace (Reg. No.: 48,909)
Filing: Amendment filed 17 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7, 10-14, and 18-22 are currently pending before the Office.  Claims 8-9 and 15-16 have been cancelled, claims 1-2, 4-5, 10-11, 13, 17-18, and 20 have been amended, and claims 21-22 have been newly added without adding new matter.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview on 05 January 2021 with Nathaniel T. Wallace (Reg. No.: 48,909).  Amendment to the Specification to Paragraph 81 to change reference numeral 801 to reference numeral 808, since 801 did not appear in the Drawings and 808 did not appear in the Specification.  
The application has been amended as follows: 

[0081] Referring to FIG. 7, according to one embodiment, a method 700 of constructing a TRE waveform includes analyzing the layout/schematic to determine if there are multiple locations that generate identical signals 701, mapping the layout locations onto the pseudo 2D image acquired with the system 57 at block  808 and their emission signals are combined to create a new waveform 802 with a higher SNR.

Response to Arguments
Applicant’s arguments, see Pages 8-15, filed 17 December 2021, with respect to formality objections & claim rejections have been fully considered and are persuasive in that the Drawing Objection was fixed by Examiner’s Amendment, the other outstanding requested amendments have been (Specification, Claim Objections, §112(b)), and the claims have been amended to avoid the cited art (§102 & §103) and differentiate the claims from the co-pending inventor applications (double patenting).  The objections of the Drawings & Specification have been withdrawn and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 10-14, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 17 the closest prior art references are:
Bahgat Shehata et al. – which discloses a method of generating an image based on time-resolved photonic emission waveforms (Bahgat Shehata et al.: ¶26 Time-resolved photonic emission waveforms 108 may be derived from one or more region of interest in images 107, in relation to timing of signals provided by test unit 109; ¶50) of a device under test (DUT) (101,350) including applying a voltage (¶¶30-31; ¶¶43-44; ¶52) to the DUT (101,350), generating a time-resolved waveform (¶23 time-resolved PICA waveforms; ¶26) corresponding to each the location of interest (¶26; ¶¶35-36); determining a time domain representation (¶32; ¶38); analyzing the time domain representations (¶32; ¶38); and generating the time-resolved photonic emission image (¶26; ¶50) comprising pixels (¶26 – X-Y coordinates; ¶47).  However, Bahgat Shehata et al. fails to acquiring time-resolved photons corresponding to each of the plurality of locations of interest, generating a plurality of time-resolved waveforms based on the time-resolved photons (claims 1 & 10) or an arrival time of each of the time-resolved photons (claims 17), analyzing the plurality of time-resolved waveforms using time-domain windowing (claims 1 & 10) or the plurality of time-resolved waveforms to determine a value of each of the plurality of locations of interest, and generating a pseudo image comprising pixels, wherein each pixel of the pseudo image has a value of a respective one of the plurality of locations of interest.

    PNG
    media_image1.png
    627
    505
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    646
    489
    media_image2.png
    Greyscale

Zhai et al. – which discloses a method of generating a time-resolved single photon image (Zhai et al.: ¶¶13-16; ¶¶32-35) of a device under test (DUT) (¶84 material defect detection; ¶147) including receiving a plurality of locations of interest corresponding to locations on the DUT (¶12 – analyze object at specific location and specific time; ¶75 - scanning), generating a time-resolved waveform (¶12 time-resolved single-photon imaging; ¶¶32-35) corresponding to each the location of interest (¶12; ¶75), and analyzing the time-domain transformations (¶10; ¶¶53-57) at certain intervals (¶¶68-69) to determine a value for each of the locations of interest (¶¶13-16; ¶¶32-35); and generating the time-resolved photon image (¶¶13-16; ¶¶32-35) comprising pixels (¶59).  However, Zhai et al. fails to disclose applying voltage to the DUT and it fails to disclose acquiring time-resolved photons corresponding to each of the plurality of locations of interest, generating a plurality of time-resolved waveforms based on the time-resolved photons (claims 1 & 10) or an arrival time of each of the time-resolved photons (claims 17), analyzing the plurality of time-resolved waveforms using time-domain windowing (claims 1 & 10) or the plurality of time-resolved waveforms to determine a value of each of the plurality of locations of interest, and generating a pseudo image comprising pixels, wherein each pixel of the pseudo image has a value of a respective one of the plurality of locations of interest.
Song et al. – which discloses a method of generating a picosecond imaging for circuit analysis (PICA) image (Song et al.: ¶¶48-51 constructed PICA waveform) of a device under test (DUT) (12) including receiving a plurality of locations of interest (¶¶45-46) corresponding to locations on the DUT (¶¶45-46); applying a voltage (¶61) to the DUT (12); generating a time-resolved waveform (¶63) corresponding to each the location of interest (¶45); and generating the PICA image (¶¶48-51) comprising pixels (¶45).  However, Song et al. fails to disclose acquiring time-resolved photons corresponding to each of the plurality of locations of interest, generating a plurality of time-resolved waveforms based on the time-resolved photons (claims 1 & 10) or an arrival time of each of the time-resolved photons (claims 17), analyzing the plurality of time-resolved waveforms using time-domain windowing (claims 1 & 10) or the plurality of time-resolved waveforms to determine a value of each of the plurality of locations of interest, and generating a pseudo image comprising pixels, wherein each pixel of the pseudo image has a value of a respective one of the plurality of locations of interest.

    PNG
    media_image3.png
    692
    512
    media_image3.png
    Greyscale

Ramsay et al. (US Pub. 2018/0180670) – which discloses thermographic inspection of circuits (Fig. 1; Abstract; ¶1) including applying a pulsed power source to a device under test (DUT) (¶13), acquiring time-resolved photons corresponding to each of the plurality of locations of interest (¶4 – time difference values used to identify an x-y-z location), and generating a thermal image of the DUT (¶18).  However, Ramsay et al. fails to disclose generating a pseudo image and it fails to disclose applying a voltage to the DUT. 
Furthermore, there isn’t any teaching or motivation in the prior art for a method of generating a pseudo image of a device under test (claims 1 or 17) or a non-transitory computer readable storage medium configured to perform a method of generating a pseudo image (claim 10) including receiving a plurality of locations of interested corresponding to locations of the DUT, applying voltage to the DUT, acquiring time-resolved photons corresponding to each of the plurality of locations of interest, generating a plurality of time-resolved waveforms based on the time-resolved photons (claims 1 & 10) or an arrival time of each of the time-resolved photons (claims 17), analyzing the plurality of time-resolved waveforms using time-domain windowing (claims 1 & 10) or the plurality of time-resolved waveforms to determine a value of each of the plurality of locations of interest, and generating a pseudo image comprising pixels, wherein each pixel of the pseudo image has a value of a respective one of the plurality of locations of interest, in combination with the other claimed elements.  Claims 2-7, 11-14, and 18-22 are allowed based on dependency.  

    PNG
    media_image4.png
    516
    698
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    616
    414
    media_image5.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884